internal_revenue_service number release date index number --------------------------- ----------------------------- ----------------------------------- -------------------------------------------------- --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------------ telephone number ---------------------- refer reply to cc corp b02 plr-120527-16 date date legend taxpayer ------------------------------------------------------------ ------------------------------------- exchange state a year dear ------------------ ------------------------------------- -------------- ------- this letter responds to a date letter from your authorized representative requesting rulings under sec_301 and sec_305 of the internal_revenue_code the code the information provided in that request and in additional correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted on behalf of the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts taxpayer incorporated in state a is publicly traded and files federal_income_tax returns as a real_estate_investment_trust reit plr-120527-16 taxpayer for all relevant periods qualifies as a reit and intends to maintain such qualification taxpayer regularly distributes its earnings_and_profits as required under sec_857 of the code taxpayer has one class of common_stock outstanding the common_stock taxpayer has no outstanding warrants or convertible debt the common_stock is publicly traded on exchange taxpayer intends to make a special dividend distribution to its shareholders with respect to its common_stock during year the proposed distribution taxpayer will make the proposed distribution in the form of a combination of common_stock and cash each shareholder will have the right to elect to receive its portion of the proposed distribution in the form of percent common_stock percent cash or a combination of cash and common_stock that includes between to percent cash and the remainder common_stock if a shareholder fails to make a valid election the shareholder will be deemed to have made one of the preceding elections at the sole discretion of taxpayer in addition taxpayer retains the right to make the proposed distribution entirely in cash up to the payment_date if the total number of shares of common_stock for which an election to receive cash is made would result in the payment of cash in an aggregate amount that is less than or equal to the total amount of cash available in the proposed distribution the cash limit then each shareholder electing to receive entirely cash or a combination of cash and common_stock will receive its cash portion of the proposed distribution in cash in the amount elected if the total number of shares of common_stock for which an election to receive cash is made would result in the payment of cash in an aggregate amount that is in excess of the cash limit ie the cash component is oversubscribed then each shareholder electing to receive cash will receive a prorated amount of cash and will receive the remainder of its portion of the proposed distribution in common_stock in no event will the total amount of the cash limit be less than percent of the aggregate value of the proposed distribution further no shareholder electing to receive cash will receive less than percent of its portion of the proposed distribution in cash any cash paid in lieu of fractional shares of common_stock will not count towards the cash limit the calculation of the number of shares to be received by any shareholder will be determined over a period of up to two weeks ending as close as practicable to the payment_date based upon a formula utilizing market prices that is designed to equate in value the number of shares to be received with the amount of money that could be received instead for any shareholder participating in the common_stock dividend_reinvestment_plan drip the drip will apply only to the extent of the cash which the shareholder would have received in the proposed distribution in the absence of the drip taxpayer has no plan or intention to undergo any corporate_reorganization or other business combination in connection with or contemporaneously with the proposed distribution plr-120527-16 although taxpayer may have stock offerings that are unrelated to the proposed distribution rulings based solely upon the information submitted and the representations made we rule as follows on the proposed distribution the cash and common_stock distributed in the proposed distribution shall be treated as a distribution_of_property with respect to the common_stock to which sec_301 of the code applies sec_301 and sec_305 the amount of the distribution of the stock received by any holder of common_stock electing to or otherwise receiving stock will be considered to equal the amount of money which could have been received instead sec_1 b caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed distribution that are not specifically covered by the above rulings in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under part ii of subchapter_m of chapter of the code or whether the distributions made pursuant to the ruling will satisfy the required_distribution requirement under sec_4981 of the code procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-120527-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely william w burhop assistant to the branch chief branch office of associate chief_counsel corporate cc
